Citation Nr: 1630639	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-31 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a bilateral hip disability, also claimed as iliopsoas bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from November 2010 to February 2011 and had additional service in the Oklahoma Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
 
The appellant appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A copy of the transcript of this hearing has been associated with the claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  

First, the June 2011 rating decision refers to service treatment records from the Oklahoma Army National Guard, dated from September 14, 2010, to March 28, 2011.  However, these records are not part of the appellant's claims file, and it appears that the RO made only one attempt to obtain the Veteran's service treatment records.  Thus, a remand is necessary so that the RO can undertake further efforts to obtain and associate these records with the claims file, to include making requests to the appropriate facilities.  See 38 C.F.R. § 3.159(c)(2).  The Board notes that it is particularly interested in records from the Fort Leonard Wood Army Community Hospital in Missouri.    

In addition, the appellant should be provided a new VA examination.  The appellant's service personnel records reflect that she was medically discharged for bilateral iliopsoas bursitis, while her post-service private medical records reflect treatment for hip pain. The June 2011 VA medical examiner concluded that the Veteran did not have iliopsoas bursitis.  However, the medical evidence of record reflects subsequent treatment in May 2012 for a hip condition described as pain in the joint on the right side involving the pelvic region and thigh.  Given these varying diagnoses with regard to the appellant's hips, a supplemental medical opinion is necessary to aid the Board in determining the correct diagnosis or diagnoses and to provide the appellant with an adequate VA medical opinion regarding etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA-provided examination or opinion must be adequate).

As to the appellant's claim for entitlement to service connection for asthma, the June 2011 VA examiner concluded that the appellant did not have a diagnosis of asthma.  However, private medical records from April 2016 reflect a diagnosis of "asthma exacerbation," and document prescriptions for inhalers.  Accordingly, the Board finds that a new VA examination is warranted to clarify whether the appellant has a current diagnosis of asthma.    

Finally, on remand, the appellant should be provided the opportunity to identify any relevant private medical records that have not already been provided, to include treatment records from the Physical Rehab Center of Tulsa, Riverside location.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records custodian(s) and request the appellant's complete service treatment records from her active duty for training, to include records from her service in the Oklahoma Army Reserve National Guard and treatment received at the Fort Leonard Wood Army Community Hospital, dated from September 2010 to March 2011, to include copies of an MRI report which reportedly was done.  All attempts to obtain these records must be documented in the claims file.  In accordance with 38 C.F.R. § 3.159(e), the Veteran and her representative must be notified of any inability to obtain the requested documents.

2.  Schedule the appellant for an examination by an appropriate VA examiner to determine the nature, extent, and etiology of any asthma and any hip disabilities that may be present.  The appellant's entire claims file should be made available to and reviewed by the examiner in conjunction with this request.

Following a review of the relevant medical evidence, the appellant's medical history (including that set forth above), and the results of clinical evaluation and any tests, X-rays or MRI's that are deemed necessary, the examiner is asked to address the following questions, offering a complete rationale for each opinion provided: 

(a)  Is it at least as likely as not (50 percent or more probability) that any existing hip disability, to include bilateral iliopsoas bursitis, originated in service or is otherwise attributable to military service?  

(b)  Is it at least as likely as not (50 percent or more probability) that any existing diagnosis of asthma originated in service or is otherwise attributable to military service?

3.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify any additional treatment from private health care providers.  The Board is particularly interested in treatment records from the Physical Rehab Center of Tulsa, Riverside location.  All attempts to obtain these records must be documented in the claims file.  The appellant must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response. 

4.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




